NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 16-30027

                  Plaintiff-Appellee,             D.C. No. 1:11-cr-00042-EJL

   v.                                             MEMORANDUM*

 JESUS MANUEL FONTES,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jesus Manuel Fontes appeals pro se from the district court’s order granting

in part his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fontes contends that the district court should have further reduced his

sentence. Contrary to Fontes’s view, the district court properly calculated his

amended guideline range as 168 to 210 months without considering the one-level

variance that the court granted at his original sentencing. See U.S.S.G. § 1B1.10

cmt. n.1(A); United States v. Ornelas, 825 F.3d 548, 552 (9th Cir. 2016). Because

the district court reduced Fontes’s sentence to 168-months, he is ineligible for any

further sentence reduction. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not

reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this

policy statement to a term that is less than the minimum of the amended guideline

range.”).

      AFFIRMED.




                                          2                                     16-30027